 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
      ANDAWANITA HOLLOWAY,
11                                                          Case No.: 2:19-cv-01726-JAD-NJK
             Plaintiff(s),
12                                                                       ORDER
      v.
13                                                                    [Docket No. 7]
      BERTHA ZEPEDA LOERA, et al.,
14
             Defendant(s).
15
            Pending before the Court is a stipulation to stay discovery, which the Court construes as a
16
     stipulation to extend the deadline to hold the Rule 26(f) conference. Docket No. 7; see also Fed.
17
     R. Civ. P. 26(d)(1) (discovery does not generally begin until the Rule 26(f) conference). So
18
     construed, the stipulation is GRANTED and the deadline to hold the Rule 26(f) conference is
19
     EXTENDED to March 18, 2020, with the resulting proposed discovery plan to be filed by March
20
     25, 2020.
21
            IT IS SO ORDERED.
22
            Dated: November 18, 2019
23
                                                                 ______________________________
24                                                               Nancy J. Koppe
                                                                 United States Magistrate Judge
25
26
27
28

                                                     1
